Citation Nr: 1336466	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back injury.

2.  Entitlement to service connection for residuals of a back injury.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1986 to February 1992, with prior inactive service.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which determined that new and material evidence had been received to reopen a service connection claim for residuals of a back injury but ultimately denied the claim on the merits.

Regardless of whether the RO granted or denied an application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened and will do so below.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

A review of the Veteran's Virtual VA file reveals pertinent records as noted in the facts below.


FINDINGS OF FACT

1.  In an unappealed August 2006 rating decision, the RO, in pertinent part, denied service connection for residuals of a back injury.  

2.  The evidence received since the August 2006 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a back injury.

3.  The most probative evidence of record indicates the Veteran's current back disability is unrelated to his military service, to include the in-service episodes of back treatment.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.200, 20.1103 (2013).

2.  New and material evidence has been received since the August 2006 rating decision to reopen a service connection claim for residuals of a back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The Veteran's current back disability is not related to his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the Board's favorable disposition of the petition to reopen the claim for service connection for residuals of a back injury, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal has been accomplished.

As for the claim to entitlement for service connection for residuals of a back injury, the VCAA requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was readjudicated in an April 2008 statement of the case (SOC), and a March 2011 SOC.  A supplemental statement of the case (SSOC) was issued in November 2012.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination in November 2012.  The examiner provided sufficient detail for the Board to make a decision and the report is deemed adequate with respect to this claim. 

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Petition to Reopen

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2013).  An appeal is initiated by the filing of a notice of disagreement (NOD) within one year from notification of a rating decision; however, the decision becomes final and binding if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302.

The Veteran was denied service connection for residuals of a back injury in August 2006.  He expressed disagreement in April 2007, and a SOC was issued in April 2008.  The Veteran did not perfect the appeal, therefore, the August 2006 rating decision became final.  

As the last final disallowance of the Veteran's service connection claim for residuals of a back injury is the August 2006 rating decision, the Board must now determine whether new and material evidence to reopen the claim has been received.

The Board has jurisdiction to address a new and material issue and to reach the underlying claim de novo.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  

A final rating decision may be reopened when new and material evidence is presented or secured with respect to a disallowed claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the final August 2006 rating decision, the evidence of record consisted of: service treatment records (STRs); private treatment records from CTF, Soledad dated December 2002 through June 2004; and, VA treatment records dated February 2001 through May 2001.  Service connection was denied because there was no medical evidence of a current disability.

The Veteran filed an April 2007 disagreement and the following evidence was contemporaneously added to the claims file: a list of the Veteran's prescription medications; treatment records from CTF, Soledad, dating from July 2005 through September 2006, and March 2007 through June 2007; and, a May 2007 VA medical opinion.  Subsequently, a current back disability was shown; however, as reflected in the April 2008 SOC, service connection was denied because there was no relationship between the Veteran's back disability and an injury in service.

In April 2009, the Veteran sought to reopen his claim.  The Veteran submitted an April 2009 private medical opinion from CTF, Soledad, as to the etiology of his back condition, as well as, additional treatment records from CTF, Soledad.  The April 2009 opinion constitutes new and material evidence sufficient to reopen the claim for service connection for residuals of a back injury because it was not previously of record and it alleges the Veteran has a current back disability related to his military service.  This is a previously unestablished fact that raises a reasonable possibility of substantiating the claim.  

As for the additional treatment records received after the final denial, a review of this evidence is not warranted as there is already sufficient new and material evidence to reopen the claim.  Thus, there is no prejudice to the Veteran.

New and material evidence having been received, the Board is reopening the previously denied claim of entitlement for service connection for residuals of a back injury.




Service Connection Legal Criteria

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, any subsequent manifestation of the same chronic disease is generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the appellant is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's back disability is not listed as a chronic condition under 38 C.F.R. § 3.309(a).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his or her symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Except as otherwise provided by law, a Veteran has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board is not required to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection Analysis

The Veteran seeks service connection for residuals of a back injury he asserts incurred during service.  A July 2005 treatment record from CTF, Soledad shows a diagnosis of chronic low back pain.  The same diagnosis was reconfirmed in an April 2009 medical opinion from CTF, Soledad.  However, pain alone does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability ... In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Because the Veteran does not have a current disability for which service connection can be granted, entitlement to service connection for residuals of a back injury is not warranted.

Even if the Veteran's chronic low back pain was a compensable disability, he would still need to establish an injury in service and a nexus linking his current disability to his military service.  Shedden, 381 F.3d at 1167.

A September 1986 STR shows that the Veteran complained of severe back pain and numbness after falling from a truck.  He was thereafter put on bed rest and light duty.  Another treatment note from March 1990 shows the Veteran hurt his back again while moving water purification equipment.  He was diagnosed with lower back strain with possible spasms.  The evidence of record establishes the Veteran sustained an injury in service.  Shedden, 381 F.3d at 1167.

The Veteran received a back examination in March 2007, in CTF, Soledad.  The treating physician diagnosed the Veteran with lumbar/sacral back pain with minor limits to range of motion; and assessed it was most likely due to arthritis.  The Board finds this private medical opinion has a low probative weight because it contains only a medical conclusion with no supporting data or reasoned explanation.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); Nieves-Rodriguez, 22 Vet. App. at 301.

In May 2007, the Veteran's claims file was reviewed by a VA examiner for a medical opinion as to the etiology of the Veteran's back pain.  However, the examiner was unable to offer an opinion without first evaluating the Veteran.  Medical evidence that is speculative, general or inconclusive in nature cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33.  Thus, this opinion is of no probative value.

In an April 2009 statement, Dr. R.S. from CTF, Soledad, opined that it is likely the Veteran's chronic back pain is due to the back injury he sustained in service.  The Board finds this private medical opinion has low probative value because it contains only a medical conclusion with no supporting data or reasoned explanation.  See Prejean, 13 Vet. App. at 448; Nieves-Rodriguez, 22 Vet. App. at 301.

A VA medical examiner provided a medical opinion as to the etiology of the Veteran's current back disability in November 2012.  After evaluating the Veteran and the claims file, the examiner opined the Veteran's "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner relied on the Veteran's STRs that show the Veteran was evaluated twice for back injuries and received only minor treatments but no X-rays.  The examiner also considered the Veteran's statements of returning to normal duty and not seeking additional medical attention or self-treatment.  In addition, the Veteran stated he had received minimal treatment for other back injuries post service.  The examiner explained that "muscle strain are multifactorial and caused by or exacerbated by age, time, smoking, poor posture, lack of exercise, trauma/injury, and heavy physical or repeated lifting (inadequately)."  Overall, the examiner reported the Veteran's symptoms during the examination were not consistent with the organic disease process.  The Board finds the VA medical examiner's opinion highly probative because it relies on sufficient facts and data, provides a rationale for the opinion, and contains sound reasoning.  See Prejean, 13 Vet. App. at 448; Nieves-Rodriguez, 22 Vet. App. at 301.

The Board also considered the Veteran's own statements as to the etiology of his back disability.  While he is competent and credible to testify about his observable back symptoms, he, as a layperson is not competent to provide an opinion as to a complex medical matter, such as the etiology of his disability.  See Layno, supra ("[g]enerally, lay testimony is not competent to prove that which would require specialized knowledge or training").

The Board further notes that the Veteran reported good health and "no recurrent back pain" at his January 1992 separation examination.  Additionally, the first post-service evidence of low back complaints is not shown in the record until March 2001 (see VA treatment record), approximately nine years after service separation.  For these reasons, the Board assigns a low probative value to the Veteran's assertions of the etiology of his back disability.  See Buchannan v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).  The Veteran's lay statements are outweighed by the November 2012 highly probative medical opinion.  

Thus, after considering all of the relevant lay and medical evidence, the Board finds that the weight of the evidence is against a finding that the Veteran's current back disability is the result of an injury incurred during his military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

The claim of entitlement to service connection for residuals of a back injury is reopened, to this extent only, the claim is allowed.

Entitlement to service connection for residuals of a back injury is denied.

____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


